Citation Nr: 0023503	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for histoplasmosis, to 
include a skin rash.

2.  Entitlement to service connection for frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1956. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal. 

Although the RO certified for appeal the claim for a skin 
disorder as a separate issue, the veteran clarified at his 
personal hearing in June 2000 before the undersigned member 
of the Board that the skin condition was actually part of the 
claim for service connection for histoplasmosis.  
Consequently, the issues on appeal have been restyled as set 
forth on the first page of this decision. 


FINDINGS OF FACT

1.  The record contains no medical evidence of a nexus 
between the veteran's residuals of histoplasmosis, to include 
a skin rash, and any injury or disease during his military 
service.

2.  The veteran engaged in combat with the enemy.

3.  A preponderance of the competent evidence of record is 
against concluding that the veteran has residuals of 
frostbite or cold injury. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
histoplasmosis, to include a skin rash, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Entitlement to service connection for frostbite is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1154 (b), 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Histoplasmosis to include Skin Rash

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The truthfulness of evidence is 
presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The doctrine of 
reasonable doubt does not ease the veteran's initial burden 
of submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498. 

The veteran underwent a right thoracotomy secondary to 
histoplasmosis in April 1989, some 34 years after service.  
Service medical records are silent as to complaints, 
treatment or diagnoses relating to histoplasmosis or any skin 
conditions.  The Board notes also that the veteran's 
separation examination reported normal lung, chest and skin 
systems. 

In this case, the veteran had service as a U.S. Navy Corpsman 
who served with the U.S. Marines during the Korean Conflict 
in 1953-1954.  According to his DD-214, he was awarded a 
Purple Heart for wounds received in combat in July 1953.  
With regard to his histoplasmosis claim, the veteran 
essentially contends that he developed histoplasmosis in 
service as a consequence of being shelled and, thereby, being 
exposed to airborne dirt and dust. 

At his hearing, the veteran testified that all chest X-rays 
and examinations during service were entirely negative for 
the claimed conditions.  He also stated at the hearing that 
he recently asked one VA physician whether his histoplasmosis 
was from the Orient; however, the physician denied any such 
association.  The veteran also testified that he had 
recurrent skin rashes that he thought might be attributed to 
histoplasmosis; however, he also reported that a dermatology 
work-up was negative.  The veteran conceded that no physician 
or other medical professional had associated any of his other 
current medical problems to histoplasmosis, perhaps, he 
believes, because they were unfamiliar with the condition.  
The veteran admitted that was unsure himself.  

In June 1997, outpatient treatment records show the veteran 
complained of a skin rash in the area of the diapers he wore 
for incontinence.  At an August 1999 VA cold injury protocol 
examination, the veteran denied any significant skin rash.  
No skin pathology was diagnosed in conjunction with that 
examination or an earlier April 1999 cold injury protocol 
examination. 

The veteran has not provided medical evidence of a medical 
nexus or link between histoplasmosis or any current skin 
disorder and an incident in service.  As no competent medical 
evidence has been introduced into the record showing such a 
link, the veteran's claim must be denied as not well-
grounded.  

Even though he was a hospital corpsman, the veteran 
essentially acknowledges that he has no special knowledge 
regarding histoplasmosis, and the record is likewise silent 
as to any specialized training or assignments that would 
suggest otherwise.  Thus, his own opinion is without 
probative value.  Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Although the veteran's statements represent evidence 
of continuity of symptomatology, without a medical opinion 
relating histoplasmosis to such symptomatology, the record 
does not include the necessary medical evidence to well 
ground the claim under the § 3.303(b) continuity of 
symptomatology provisions.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board also readily acknowledges that the veteran, a 
recipient of the Purple Heart, was engaged in combat.  For 
purposes of submitting a well-grounded claim, a combat 
veteran's statements, as well as those of a noncombat 
veteran, standing along, will generally be sufficient to 
establish the service-incurrence element.  Kessel v. West, 13 
Vet. App. 9 (1999) (interpreting 38 U.S.C.A. § 1154(b)).  It 
bears emphasis that 38 U.S.C.A. § 1154(b) provides reduced 
evidentiary adjudicative requirements for showing service 
incurrence and not service connection for veterans who have 
engaged in combat.  Thus, medical evidence of nexus to 
service is still required under section 1154(b) to make a 
claim well grounded.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996) (interpreting Collette v. Brown, 82 F.3d 89 
(1996)).  Accordingly, the fact that the veteran engaged in 
combat does not relieve him of the requirement that he 
furnish the missing nexus component to establish a well 
grounded claim in this case.

Finally, the Board observes that VA treatment records 
associated with the veteran's right thoracotomy in 1989 have 
not been associated with the claims file.  VA treatment 
records have been held to be constructively included within 
the record of a claim.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  However, according to testimony provided by the 
veteran, such records would not supply the evidence 
considered necessary to establish a nexus between the 
veteran's residuals of a histoplasmosis and his military 
service.  Cf. Olson v. Principi, 3 Vet. App. 480, 483 (1992) 
("'The duty to assist [does not chase] a blind alley.") In 
the same vein, the United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") further stated in 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) that there 
is no VA duty to mount "a 'fishing expedition" to determine 
if there might be some unspecified information which could 
possibly support a claim."  Thus, any failure in obtaining 
additional records is harmless, and the veteran has not been 
prejudiced as a result.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The veteran, if course, is free to apply to reopen 
his claim at any time with new and material evidence, 
particularly evidence such as a letter from his doctor 
relating histoplasmosis to his military service or to the 
continuity of symptoms he has recalled since service.  

Frostbite

In consideration of the April 1999 cold protocol examination, 
the Board finds that the veteran has presented a claim for 
frostbite that is "well-grounded" or plausible within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. § 
5107(a) has been fulfilled. 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id.

Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The evidence is 
no longer presumed to be credible once an analysis of the 
claim on the merits is undertaken, and the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  Ordinarily, if the weight of the evidence 
is against the appellant's claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Because the veteran engaged in combat with the enemy during 
his military service, he is afforded an additional benefit 
once a claim has been found well grounded and moves to the 
merits adjudication stage.  38 U.S.C.A. § 1154(b).  The 
combat veteran will be found to have established sufficient 
evidence of service incurrence or aggravation by his or her 
own testimony unless there is clear and convincing evidence 
that the disease or injury was not incurred or aggravated in 
service.  A noncombat veteran's claim must be denied if there 
is a preponderance of evidence against service incurrence or 
aggravation; whereas with respect to that element, a combat 
veteran's claim cannot be denied unless there is "clear and 
convincing" evidence to the contrary.  Kessel v. West, 13 
Vet. App. 9 (1999).

The "clear and convincing evidence to the contrary" 
provision of Section 1154(b), which lessens the evidentiary 
burden for combat veterans, applies only to the service 
incurrence element of a claim and not to the current 
disability and nexus elements; to that extent, the Court 
overruled Arms v. West, 12 Vet. App. 188 (1999).  The Court 
emphasized that an unbroken line of cases since Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table), had held that the term "service 
connection" as used in 38 U.S.C.A. § 1154(b) refers to proof 
of incurrence or aggravation of disease or injury in service 
rather than to the legal standard for entitlement to payments 
for disability.

In April 1999, the veteran was afforded a VA cold injury 
protocol examination by a nurse practitioner.  She noted the 
veteran's history as a medic with the Marines during the 
Korean Conflict.  The veteran felt that he had experienced 
frostbite during the extremely cold weather.  The veteran 
acknowledged the lack of documented treatment because he was 
able to treat himself, which he did with lukewarm water 
soaks.  He reported symptomatology at that time of tingling 
of fingers and toes.  He did not experience bleeding, loss of 
tissue, significant color change or burning sensation.  He 
had not had treatment for frostbite since release from 
service.  

Current symptomatology included tingling of the fingers and 
toes with cold weather below 32 degrees.  The veteran did not 
describe edema, skin color change, skin thickening or 
thinning or sleep disturbance.  His skin was warm and dry; 
both feet were pale pink in color.  No edema or ulceration 
was noted.  Atrophy was not beyond what would be expected for 
the veteran's age of 65.  Hair growth was normal.  There was 
no evidence of fungus or other infection.  There was no 
Raynaud's phenomenon, no atrophy or nail deformity.  Reflexes 
were within normal limits.  Sensation was slightly diminished 
at the fingers and toes.  Generalized osteoporosis of the 
hand and feet was identified.  The veteran also had 
degenerative joint disease of the hands and feet bilaterally 
along with hammertoe deformity bilaterally.  The examiner 
concluded that it was as likely as not that the veteran had 
residuals of frostbite. 

The veteran was afforded another VA examination in August 
1999 by a VA physician who also afforded a cold protocol 
examination.  Objective findings were in large measure 
consistent with those found previously in April 1999.  It is 
significant, however, that the physician afforded a cold 
pressor test, which did not confirm cold sensitivity.  
Accordingly, the examiner also diagnosed axial and 
mononeuropathy unrelated to cold exposure.  The examiner 
noted the absence of vascular disease.  On the basis of the 
cold pressor test results, the examiner concluded that it was 
more likely than not that the veteran's response to cold was 
normal.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As with 
any piece of evidence, the credibility and weight to be 
attached to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

In this case, it is clear that the April 1999 medical 
analysis prepared by the nurse practitioner as to present 
residuals of cold injury reflect, in great part, a history 
given by the veteran for which there is no objective 
corroborative clinical evidence of current cold sensitivity.  
The Board considers the examination results provided by the 
physician in August 1999 more probative than that by the 
nurse also because of his increased training and medical 
expertise.  Further, rather than merely relying on the 
veteran's subjective complaints of cold sensitivity, the 
physician had the advantage of clinical testing, i.e., cold 
pressor testing, which led the physician to conclude that it 
was more likely than not that the veteran's response to cold 
was within normal limits.  Diagnostically, the veteran's cold 
sensitivity was not confirmed. 

That the veteran was exposed to cold in Korea is undisputed 
(the service incurrence element of a claim).  However, the 
preponderance of the evidence is against the question of 
whether he currently has residuals of such exposure in 
service (the current disability element).  This is a medical 
determination.  After consideration of all of the evidence, 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
frostbite.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  



ORDER

Entitlement to service connection for histoplasmosis, to 
include a skin rash, is denied. 

Entitlement to service connection for frostbite is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

